            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




 SOUTHWEST REGIONAL               CV 17-6582 DSF (MRWx)
 COUNCIL OF CARPENTERS,
 et al.,                          Order re Findings of Fact and
         Plaintiffs,              Conclusions of Law
              v.

 PHIL LIMON,
        Defendant.



 AND RELATED CLAIMS



   This case involves a dispute between Phil Limon and the
United Brotherhood of Carpenters and Joiners of America (UBC),
the Southwest Regional Council of Carpenters, and Carpenters
Local Union 721 (collectively, the Unions). The Unions filed suit
against Limon, seeking declaratory judgment that Limon was not
entitled to inspect Union records. Limon, in turn, brought
multiple counterclaims. Still before the Court are Limon’s First,
Second, Fourth, Sixth, Eighth, and Ninth Counterclaims. All but
the Sixth Counterclaim were tried before the Court.1 See Dkts.
219, 220.

   After reviewing the evidence presented at trial and the parties’
closing briefs2, the Court finds the Unions are entitled to
declaratory relief that Limon is not a member of the UBC and,
accordingly, is not entitled to inspect union records. The Court
also finds Limon has failed to meet his burden on any of his
counterclaims.

   Limon failed to prove that he was denied a fair hearing under
29 U.S.C. § 411(a)(5) (Second Counterclaim). Limon failed to
demonstrate either that the Trial Committee was biased against
him or that legal counsel improperly influenced the decision.
Limon failed to prove that he was retaliated against, in violation
of 29 U.S.C. § 411(a)(2) (Fourth Counterclaim). And because
Limon failed to prove that he was expelled without due process,
the Court concludes that Limon is no longer a member of the UBC
(First Counterclaim). The Court also finds the Unions are entitled
to injunctive relief that Limon is not a member, and therefore not
entitled to inspect Union records.

   Limon has also failed to prove his state-law claims for breach of
contract (Eighth Counterclaim) and false promise (Ninth
Counterclaim).

  Finally, because Limon is not a member, he has no standing to
challenge the merger of Local 1553 into Local 721 (Sixth
Counterclaim).


1 The Court bifurcated the trial, as Limon would have no standing to
challenge the validity of the merger if the Unions prevailed on the other
claims.
2The Court has considered all briefs submitted by the parties. The Order to
Show Cause is discharged.



                                      2
   The Unions are ordered to submit proposed findings of fact and
conclusions of law (Findings) relating to this judgment (as a Word
document) no later than April 22, 2019. Each fact or conclusion
should be listed in a numbered paragraph. Generally, there
should be only a single fact or conclusion of law contained in each
paragraph. Each fact must contain a reference to the trial
transcript or an exhibit admitted into evidence. Each conclusion
should contain a citation to a statute, case, etc.

  No later than May 13, 2019, Limon may submit a copy of the
Unions’ proposed Findings, marked as follows:

  (a) strike through those portions Limon disputes; and

  (b) underline those portions Limon admits but considers
  irrelevant.

Limon need not make a uniform determination as to an entire
proposed finding or conclusion. Limon may agree with a portion,
dispute another portion, and consider a portion irrelevant. Limon
may submit objections or alternative findings no later than May
13, 2019. Additional or alternative facts must contain a reference
to the trial transcript or an exhibit admitted into evidence. Limon
need not submit a marked copy of the findings, objections or
alternative findings and conclusions, but failure to submit at least
one of these will result in the Court concluding that Limon agrees
with the Findings.

  IT IS SO ORDERED.


Date: March 28, 2019                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 3
